IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

WILLIAM H.         CARR,       JR.,   NOT FINAL UNTIL TIME EXPIRES TO
HUSBAND,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,

v.                                    CASE NO. 1D13-5266

LYNNE       O'SHALL        CARR,
WIFE,

      Appellee.

_____________________________/

Opinion filed July 17, 2014.

An appeal from the Circuit Court for Gulf County.
Shonna Y. Gay, Judge.

Kristin Adamson, Tallahassee; Mel C. Magidson, Jr., of Mel C. Magidson, P.A.,
Port St. Joe, for Appellant.

Jerome M. Novey, Shannon L. Novey, and Christin F. Gonzalez of Novey Law,
Tallahassee; Michael E. Grabner, Panama City, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF and ROWE, JJ., and PARKER, GREGORY S., ASSOCIATE JUDGE,
CONCUR.